Citation Nr: 0604385	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUE

Entitlement to service connection for hepatitis C, to include 
as secondary to the service-connected paranoid schizophrenia.  




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law








ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the RO.  

The Board denied the veteran's claim in a March 2005 
decision.  He appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court), which, in 
September 2005, granted a Joint Motion to vacate the Board 
decision and remand the matter for further consideration.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In the March 2003 decision, the Board determined that the 
veteran's hepatitic C was shown to be due to the veteran's 
primary dug abuse that had its clinical onset during service 
and was a product of willful misconduct.  

The Board also determined that hepatitis C was not shown to 
have been caused or aggravated by the service-connected 
paranoid schizophrenia.  

However, in the joint motion for remand, the veteran and the 
Secretary of Veterans Appeals (Secretary) noted that this 
opinion was based on an insufficiently detailed and 
incomplete examination report.  See Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992).  

Specifically, the veteran and the Secretary noted that a May 
2004 VA psychiatric examination report was insufficient in 
that the examiner had determined that it was not possible for 
him to state whether it was at least as likely as not that 
the veteran's drug abuse was caused or aggravated by his 
service-connected paranoid schizophrenia.  

As the veteran and the Secretary agreed that May 2004 VA 
psychiatric examination report was insufficient, they 
determined that a further examination, with a medical 
opinion, was necessary to ascertain whether the veteran's 
substance abuse and ensuing hepatitis C were caused or 
aggravated by his service-connected paranoid schizophrenia.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to send a letter to the veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002), the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination with an 
examiner who has reviewed his entire 
claims file.  

Based on the examination findings and the 
claims file review, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the service-connected 
paranoid schizophrenia caused or 
aggravated his history of substance 
abuse, consequently leading to the 
development of hepatitis C.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  

3.  Following the examination, the RO is 
requested to review the examination 
report to ensure its completeness.  
Specifically, the RO should determine 
whether the requested nexus opinion is 
fully provided, as the Court has 
required.  If not, the examination report 
must be returned to the examiner for 
completion.  

4.  Then, the RO should readjudicate the 
claim of service connection for hepatitis 
C, to include as secondary to the 
veteran's service-connected paranoid 
schizophrenia.  If the determination of 
this claim remains unfavorable, the 
veteran and his representative must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 

